DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites a controller configured to "control the stage base to move toward the stage base, such that the template held by the template stage is placed onto the non-solidified resin applied onto the surface of a substrate…”. For the template stage to be placed on the non-solidified resin applied to the substrate, the control stage would move toward the substrate stage. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 13 recites “…control the liquid dropping device to apply non-solidified resin onto a surface…” which includes the generic placeholder of “the liquid dropping device” followed by the functional limitation “ to apply non-solidified resin onto a surface” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure to the liquid dropping device is an ink jet head wherein a plurality of fine holes ejects liquid droplets of the resist (Pg. 11, Paragraph 3).
Claims 16 & 19 recite “…a first imaging element positioned to capture an image of the first alignment mark…” which includes the generic placeholder of “first imaging element” followed by the functional limitation “positioned to capture an image of the first alignment mark” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claims 16 & 19 recite “…a second imaging element positioned to capture an image of the second alignment mark…” which includes the generic placeholder of “second imaging element” followed by the functional limitation “positioned to capture an image of the second alignment mark” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claims 19 recite “…a third imaging element positioned to capture an image of the third alignment mark…” which includes the generic placeholder of “third imaging element” followed by the functional limitation “positioned to capture an image of the third alignment mark” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.


“…control the liquid dropping device to apply non-solidified resin onto a surface…” in claim 1.
“…a first imaging element positioned to capture an image of the first alignment mark…” in claims 16 & 19.
“…a second imaging element positioned to capture an image of the second alignment mark…” in claims 16 & 19.
“…a third imaging element positioned to capture an image of the third alignment mark…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 16 & 19, the claim limitation “positioned to capture an image of the first alignment mark” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic placeholder “first imaging element” thus the discloser is devoid of any structure that preforms the function in claim 16 & 19. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 16 & 19, the claim limitation “positioned to capture an image of the second alignment mark” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic placeholder “second imaging element” thus the discloser is devoid of any structure that preforms the function in claim 16 & 19.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 19, the claim limitation “positioned to capture an image of the third alignment mark” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and claim 19.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hayashi (WO 2013136730 A1).
	Regarding claim 13, 14, 15, 17, and 18
 Hayashi discloses an imprint apparatus (Fig 1) comprising of:
A mold holding mechanism (3) includes a mold chuck (13) that holds the mold (M). Said mold holding mechanism (3) also includes a mold drive mechanism (14).  The mold drive mechanism (14) includes a positioning mechanism that controls the position of the mold (M) such that the mold (M) is pressed against the resin on the wafer (W). The mold chuck (13) is fixed to the mold drive mechanism (14) (Fig. 1 & Paragraph 24).;
A wafer stage (4) which holds the wafer (W) (Paragraph 26).;
(Paragraph 27).;
A control unit (7) configured to:
 causes the dispenser (5) to apply the resin (R) to the wafer (W).;
control the operation, adjustments, and the components of the imprint apparatus wherein there is a mold drive mechanism capable of controlling the position of the mold (M) such that the mold (M) is pressed against the resin on the wafer (W) (Paragraph 30 and 24).;
sequentially perform the alignment measurements during the filling of the resin (R) in the mold (M) wherein the resin (R) extends outward radially (Paragraph 37). Said control unit (7) performs an alignment measurement of the region (19e) which lies in the center of the shot once it is filled. Next once the resin has extended outwardly and filled marks 19f to 19i (19f, 19g, 19h and 19i) and performs a measurement in a plurality of 4 such that the marks 19f to 19i are measured simultaneously. A synonymous measurement is carried out for marks 19n to 19q (19n, 19o, 19p, and 19q) after and sequentially to 19e and 19f to 19m once the resin has extended to said marks 19n to 19q. The correction (S105) can be performed during the filling of the resin (R) and may be performed at the time of measurement or after said measurements (Paragraph 38, Fig.4, and Fig 5A-5D). The resin is cured after being pressed against the mold and the alignment step (Figure 4 S103, S108 and S115).
	Therefore, as to claim 13 Hayashi discloses
An imprint apparatus (Fig. 1) comprising:
	a template stage (13) configured to hold a template (M);

	a stage base (14) to which the template stage (13) is fixed;
	a controller (7) configured to:
control the liquid dropping device to apply non-solidified resin onto a surface of the substrate held by the substrate stage;
control the stage base (14) to move toward the stage base (4), such that the template (M) held by the template stage (13) is placed onto the non-solidified resin (R) applied onto the surface of a substrate (W), such that the non-solidified resin (R) extends into a pattern of the template (M) in a surface direction of the substrate (W), the template (M) including a first alignment mark (19e) and a second alignment mark (19f to 19i); 
at a first timing when the non-solidified resin has extended into the first alignment mark (19e) and not yet into the second alignment mark (19f to 19i), start a first alignment operation (S105 using 19e) to align the template with the substrate using the first alignment mark; 
and at a second timing when the non-solidified resin has extended into the first (19e) and second (19f to 19i) alignment marks, the second timing being after the first timing, start a second alignment operation (S105 using 19f to 19i) to align the template with the substrate using the second alignment mark (19f to 19i).
	Therefore, as to claim 14 Hayashi discloses the controller (7) configured to perform the first alignment operation (S105 using 19e) and second alignment operation (S105 using 19f to 19i) sequentially. It would be inherent that the controller (7) is configured to terminate the first alignment operation (S105 using 19e) at the second timing, when the first alignment operation (S105 using 19e) has not been completed, due to the fact that the alignment operations are sequential and take place at the time of a mark’s measurement.
Therefore, as to claim 15 Hayashi discloses the second alignment mark (19f to 19i) is not used for alignment during the first alignment operation (S105 using 19e), and the first alignment mark (19e) is not used for alignment during the second alignment operation (S105 using 19f to 19i) (Paragraph 38, Figure 5A-5D).
	Therefore, as to claim 17 an imprint apparatus (Fig. 1) wherein the template (M) further includes a third alignment mark (19n to 19q), and the non-solidified resin (R) has not yet extended into the third alignment mark (19n to 19q) at the first timing and the second timing. The imprint apparatus (Fig. 1) comprises of the controller (7) at a third timing when the non-solidified resin (R) has extended into the first (19e), second (19f to 19i), and third alignment marks (19n to 19q), the third timing being after the second timing, start a third alignment operation (S105 using 19n to 19q) to align the template with the substrate using the third alignment mark (19n to 19q) (Paragraph 37-38, and Fig 5A-5D).
	Therefore, as to claim 18 Hayashi discloses an imprint apparatus (Fig. 1) wherein the controller (7) id configured to perform the first alignment operation (S105 using 19e), second alignment operation (S105 using 19f to 19i) and the third alignment operation (S105 using 19n to 19q) sequentially. It would be inherent that the controller (7) is configured to terminate the first alignment operation (S105 using 19e) at the second timing, when the first alignment operation (S105 using 19e) has not been completed, due to the fact that the alignment operations are sequential and take place at the time of a mark’s measurement. Further It would also be inherent that the controller (7) is configured to terminate the second alignment operation (S105 using 19f to 19i) at the third timing, when the second alignment operation (S105 using 19f to 19i) has not been completed, due to the fact that the alignment operations are sequential and take place at the time of a mark’s measurement.
	Regarding claim 16 and 19, Hayashi discloses the imprint apparatus (Fig. 1) comprising of an alignment detection system (6) which includes a plurality of alignment scopes (4 scopes) (19) and an alignment stage mechanism (20). The alignment scope (19) detects the alignment marks formed on the (Paragraph 28, Fig. 5A-5D). Hayashi further discloses that the alignment scopes can detect a plurality of alignment marks, while changing a position of the alignment scopes in accordance with a progress of filling the imprint material onto the mold (Paragraph 8). Hayashi further discloses and observation scope (12) which can observe the entire shot and confirm the state of the imprint processing (a pressing operation and progress state of filling) (Paragraph 23).
	Therefore, as to claim 16 Hayashi discloses the imprinting apparatus, further comprising: a first imaging element (19) positioned to capture an image of the first alignment mark (19e); and a second imaging element (19) positioned to capture an image of the second alignment mark (19f to 19i), wherein the controller is further configured to determine whether or not the non-solidified resin (R) has extended into the first alignment mark (19e) based on the image captured by the first imaging element (19 or 12) and determine whether or not the non-solidified resin (R) has extended into the second alignment mark (19f to 19i) based on the image captured by the second imaging element (19 or 12).
Therefore, as to claim 19 Hayashi discloses the imprinting apparatus, further comprising: a first imaging element (19) positioned to capture an image of the first alignment mark (19e); and a second imaging element (19) positioned to capture an image of the second alignment mark (19f to 19i); and a third imaging element (19) positioned to capture an image of the third alignment mark (19n to 19q), wherein the controller is further configured to determine whether or not the non-solidified resin (R) has extended into the first alignment mark (19e) based on the image captured by the first imaging element (19), determine whether or not the non-solidified resin (R) has extended into the second alignment mark (19f to 19i) based on the image captured by the second imaging element (19), and determine whether or not the non-solidified resin (R) has extended into the third alignment mark (19n to 19q) based on the image captured by the third imaging element (19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754